Dear Mr. Aymond:
On behalf of the Rapides Parish Waterworks District #3 (the District) you have requested the opinion of this office on the following issues:
      1. Can a public waterworks district as a political subdivision of the state lease space on top of a high-rise water storage tank for the placement of cellular communications antennas?
      2. If a waterworks district is approached by two competing companies seeking to lease the same space, must the District use a bid procedure or any special procedures to enter into a lease?
The answer to both of your questions is found in La. R.S. 41:1211
and following. These statutory provisions establish the requirement that leases of public lands be let pursuant to a public bid process. The decisions in Giles v. New Orleans CityPark Improvement Assn, La.App. 4th cir. 1975, 306 So. 2d 823; andCuccia v. French Market Corp., La.App. 4th Cir., 1976,334 So. 2d 241, make clear that this statute is also applicable to the lease of improvements to public lands, such as the water storage tanks owned by your District.
Therefore, it is the opinion of this office that any lease of the District's property, including space on its water storage tanks, must be entered in compliance with the public bid requirements of R.S. 41:1211-1224.
I trust that this answers your inquiry. Please let me know if we may be of further assistance to you in this matter.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ GLENN R. DUCOTE Assistant Attorney General
RPI:GRD:jv